              Case 1:19-cr-10080-NMG Document 2185 Filed 09/10/21 Page 1 of 1




Memorandum
To:     The Honorable Nathaniel M. Gorton, U.S. District Judge
From: Chrissy Murphy, Supervisory U.S Probation Officer


Date:   September 10, 2021
Re:     Lori Loughlin, Docket # 1:19CR10080-14
        Request for International Travel


 The purpose of this Memorandum is to advise the Court that the above-captioned individual has requested
 permission to travel to Canada.

 On August 21, 2020, Ms. Loughlin appeared before Your Honor, having previously plead guilty to one count
 of Conspiracy to Commit Mail and Wire Fraud, in violation of 18 U.S.C. §§ 1349 and 1343. Ms. Loughlin
 was sentenced to 2 months in custody, followed by 2 years of supervised release and a $150,000 fine. Ms.
 Loughlin commenced her term of supervised release on December 28, 2020 and has been supervised in
 the Central District of California since that time.

 Ms. Loughlin has requested permission to travel to Canada for work-related purposes in anticipation of
 being offered a filming production project. The exact dates and location of travel are unknown at this time;
 however, Ms. Loughlin anticipates that she will be traveling for about one week at the end of September or
 beginning of October. Ms. Loughlin’s acceptance of the offer is contingent on the Court’s authorization;
 therefore, Ms. Loughlin is requesting an expedited response.

 Ms. Loughlin has remained in compliance during her term of supervised release. According to the Central
 District of California, Ms. Loughlin has satisfied her fine of $150,000, as well as her community service
 requirement. The District of Massachusetts Probation Office is in support of the above-requested travel
 and would request that the supervising Probation Officer have the discretion to approve the exact dates of
 travel according to filming production dates. If Your Honor approves of Ms. Loughlin’s requested travel to
 Canada for employment purposes, please kindly indicate by signing below:



 The Court Orders:

 I concur

 I do NOT concur

                                                         The Honorable Nathaniel M. Gorton
                                                         U.S. District Judge


                                                         Date:
